Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statements (IDS) filed 8 June 2021 have been entered. Applicant’s amendments of the specification filed 12 August 2019 and 2 December 2019 have been entered.

Election/Restriction
Applicant’s election, without traverse, of Group I, claims 1-14, in the reply filed on 19 April 2021 is acknowledged.
In the response, Applicant further elected the species of: 
A) wherein the two collagen-binding domains are:
SEQ ID NO: 1 (Clostridium histolyticum ColG s3a)
(Applicant indicates that SEQ ID NO: 7 has an additional 3 amino acids on the N-terminus as compared to SEQ ID NO: 1), and
SEQ ID NO: 15 (Clostridium histolyticum ColG s3b)
(Applicant indicates that SEQ ID NO: 23 has one additional C-terminal amino acid as compared to SEQ ID NO: 15); 
B) wherein the collagen-binding agent comprises the polypeptide of SEQ ID NO: 40 (Clostridium histolyticum ColG s3a + s3b) (the sequence includes the two collagen-binding domains of SEQ ID NOs: 1 and 15 and the domain linker of SEQ ID NO: 48); 
SEQ ID NO: 48; and 
D) wherein the therapeutic agent is FGF.
Claim 20 is cancelled. Claims 1-19 are pending. Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-14 are under examination to the extent they read on the elected species. Claims 1-3 and 6-14 read on the elected species.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The black and white drawings (Fig. 1A, 5 and 12) are objected to under 37 CFR 1.83(a) because they fail to show details as described in the specification. In Figues 1A, 5 and 12, the text is unreadable or of insufficient clarity. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 

Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.


Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
Claim 1 ends with a comma, which should be a period.
In claim 2, the term “bone morphogenic protein (BMP)” should be bone morphogenetic protein (BMP)”
Appropriate correction is required.

Improper Markush Grouping Rejection
Claims 2, 9 and 11 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be 
The Markush grouping recited in claims 2, 9 and 11 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
Claim 2 recites “wherein the therapeutic agent is selected from the group consisting of FGF, parathyroid hormone (PTH), PTH/PTHrP receptor agonist, PTH/PTHrP receptor antagonist, bone morphogenic protein (BMP), G-CSF, BMP-2, BMP-3, anti-sclerostin antibody, growth hormone, IGF-1, VEGF, TGF-, KGF, TGF-, TGF-1, TGF- receptor, CT, GH, GM-CSF, EGF, PDGF, celiprolol, activins and connective tissue growth factors.”
Claim 9 recites “wherein the therapeutic agent is selected from the group consisting of a polypeptide, a hormone, a growth factor, a cytokine, a small molecule, a polynucleotide, a carbohydrate, and a lipid.”
Claim 11 recites “wherein the therapeutic agent is selected from the group consisting of FGF, parathyroid hormone (PTH), PTH/PTHrP receptor agonist, and PTH/PTHrP receptor antagonist.”
The alternatives recited in each of claims 2, 9 and 11 do not meet the requirements for a proper Markush grouping, because they do not share “a single structural similarity”. The listed agents do not belong to the same recognized chemical class or art-recognized class. For example, the listed therapeutic agents in claim 2 include growth factors (e.g., FGF, bone morphogenetic protein (BMP), BMP-2, BMP-3, , KGF, TGF-, TGF-1, GM-CSF, EGF, PDGF, activins, and connective tissue growth factors), a receptor (e.g., TGF- receptor), an antibody (e.g., anti-sclerostin antibody), hormones (e.g., parathyroid hormone (PTH), and growth hormone), a small molecule (e.g., celiprolol), and structurally unidentified molecules (e.g., PTH/PTHrP receptor agonist, and PTH/PTHrP receptor antagonist); and the listed therapeutic agents in claim 11 include a growth factor (e.g., FGF), a hormone (e.g., PTH), and structurally unidentified molecules (e.g., PTH/PTHrP receptor agonist, and PTH/PTHrP receptor antagonist). These alternatives do not share a substantial structural feature that is essential to a common use. Further, these members are not considered to be functionally equivalent and have a common use. For example, PTH/PTHrP receptor agonist and PTH/PTHrP receptor antagonist are functionally opposite molecules. Also, each class of the members include functionally distinct molecules. Similarly, the therapeutic agents recited in claim 9, i.e., a polypeptide, a hormone, a growth factor, a cytokine, a small molecule, a polynucleotide, a carbohydrate, and a lipid, do not share a substantial structural feature that is essential to a common use.
The members of the Markush group lack a single structural similarity and a common use, and are not functionally equivalent; accordingly, the Markush grouping is improper.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 and 6-14 recite the limitation “the collagen-binding agent”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Independent claim 1 recites “A collagen-binding therapeutic agent comprising two collagen-binding domains linked by a domain linker and a therapeutic agent linked to at least one of the collagen-binding domains by a therapeutic agent linker, wherein the collagen-binding agent lacks collagenase activity, and wherein each of the two collagen-binding domains are selected from the group consisting of any one of the polypeptides of SEQ ID NOs: 1-39, a polypeptide having at least 90% sequence identity to any one of SEQ ID NOs: 1-39, and a fragment of at least 8 consecutive amino acids of any one of SEQ ID NOs: 1-39.”
The claims are broad and encompass a genus of collagen-binding therapeutic agents, however, the specification fails provide adequate written description and evidence of possession of these molecules. What Applicant has described in the specification are collagen-targeting polypeptides that can be linked to a therapeutic agent, thereby targeting the therapeutic agent to tissues containing collagen. The specification discloses the collagen-targeting polypeptides set forth in SEQ ID NO: 40-47, which comprise two tandem collagen-binding domains (CBDs) linked by a domain linker. The specification describes that tandem CBDs are present in naturally occurring collagenases, such as, ColG (class I) and ColH (class II), in a number of bacteria Clostridium histoliticum. The bacterial collagenases include a N-terminal collagenase module (s1), one or two PKD-like domains (s2a, s2b), and one to three C-terminal CBDs; the C-terminal domains of ColG (s3a, s3b) and ColH (s3) are homologs consisting of approximately 120 amino acids, and these domains bind to soluble collagenous peptides and insoluble collagen fibril. The specification discloses that a fusion protein consisting of bFGF-s3a-s3b set forth in the amino acid sequence of SEQ ID NO: 40, in which bFGF is linked to the s3a-s3b domains derived from C. histoliticum, has high affinity to a collagenous peptide and exhibits high ability to induce mesenchymal cell proliferation and bone formation (Example 2). Except for the collagen-binding therapeutic agents comprising a naturally occurring bacterial collagen-binding segment comprising ColG s3a+s3b, or a collagen-binding polypeptide set forth in any of SEQ ID NOs: 40-47, the specification does not provide adequate written description for the genus of collagen-binding therapeutic agents as claimed. The instant claims, as written, encompass variants and fragments (as short as 8 consecutive amino acids) of the collagen-binding sequence. The specification, however, fails to provide sufficient teachings regarding the correlation of structure to function. It is well known in the art that even minor changes in sequence can result in major changes in function, especially if the minor sequence change occurs within an active site or alters the overall conformation of the molecule. Nishida et al. (Nat. Struct. Biol., 2003, Vol. 10(1):53-58) teaches the effects of amino acid mutations in the vWF-A3 domain on collagen binding. Nishida et al. showed that even a single amino acid mutation may have dramatic effect on collagen binding, and some mutations could result in significant loss of affinity of the A3 domain for collagen (see Table 1). It is unpredictable how a mutation may affect the 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making of the claimed product, or any combination thereof. In this case, there is no sufficient teachings regarding the structural characteristics of the genus, nor the correlation of structure to function. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed structures of the encompassed genus of molecules, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. 
Therefore, except for the collagen-binding therapeutic agents comprising a collagen-binding polypeptide linked to a therapeutic agent, wherein the collagen-binding polypeptide comprises a naturally occurring bacterial collagen-binding segment comprising ColG s3a+s3b, or is a polypeptide set forth in any of SEQ ID NOs: 40-47, the specification does not provide adequate written description of the full scope of the collagen-binding therapeutic agents as broadly claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushita et al. (JP 2003284553 A, Pub. Date: Oct. 7, 2003) (a machine-generated English translation is attached).
Matsushita teaches a fusion protein comprising a sequence of a collagen-binding site derived from ColG of Clostridium histoliticum and a sequence corresponding to a region having platelet activating factor acetylhydrolase (PAF-AH) activity [0006] [0012]. Matsushita teaches that the collagen-binding site has the amino acid sequence set forth in SEQ ID NO: 12 (ColG) (ibid.), which comprises the amino acid sequence of SEQ ID NO: 40 of the instant application (see sequence alignment). The collagen-binding sequence taught by Matsushita differs from SEQ ID NO: 40 of the instant application by having two additional amino acid residues at the N-terminus, and thus, it does not have collagenase activity. Matsushita teaches that the C-terminus of the sequence having PAF-AH activity is linked to the N-terminus of the collagen-binding sequence (e.g., the fusion protein set forth in SEQ ID NO: 18 of Matsushita).
Therefore, Matsushita anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (JP 2003284553 A), in view of Uchida et al. (J. Biomed. Mater. Res. Part A, 2014, Vol. 102A:1737-1743).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Matsushita taches as set forth above. Matsushita, however, does not teach linking the sequence of the collagen-binding site to FGF (the elected species).
Uchida teaches the use of a fusion protein (collagen binding-bFGF or CB-bFGF) consisting of bFGF and the collagen-binding domain (CBD) of Clostridium histolyticum collagenase for promoting bone formation. Uchida teaches that the graft material loaded with the CB-bFGF fusion induced bone formation more effective than bFGF alone (see abstract). Uchida teaches that the CB-bFGF/collagen composite is a promising material for bone repair in the clinical setting (ibid.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the collagen-binding sequence taught by Matsushita, e.g., SEQ ID NO: 12, for making the CB-bFGF. One of ordinary skill in the art would have been motivated to do so, because Uchida teaches that a fusion protein consisting of bFGF and a collagen-binding domain (CBD) derived from Clostridium histolyticum collagenase is more effective for promoting bone formation Clostridium histoliticum, which is useful for making a collagen-binding fusion protein. Therefore, the combined teachings provide a reasonable expectation of success in making a bone repairing composition.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 6-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over:

2)	Claims 1-5 and 13-17 of U.S. Patent No. 9,062,300 (Application No. 13/898,058);
3)	Claims 1, 5 and 8-11 of U.S. Patent No. 9,579,273 (Application No. 14/365,226);
4)	Claims 1, 4, 5 and 7-9 of U.S. Patent No. 9,526,765 (Application No. 14/378,067);
5)	Claims 1-7 of U.S. Patent No. 9,528,099 (Application No. 14/743,629);
6)	Claims 1 and 3-6 of U.S. Patent No. 10,213,488 (Application No. 15/386,626);
7)	Claims 1, 2 and 4-7 of U.S. Patent No. 10,202,434 (Application No. 15/387,817);
8)	Claims 1, 3-6 and 13-17 of U.S. Patent No. 11,001,820 (Application No. 15/407,589);
9)	Claims 1-7 of U.S. Patent No. 10,358,471 (Application No. 16/249,540); and
10)	Claims 1, 2 and 4-6 of U.S. Patent No. 10,519,213 (Application No. 16/517,988).
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of each of the cited patents recite a fusion protein comprising a bacterial collagen-binding polypeptide segment linked to a therapeutic agent, or a PTH/PTHrP receptor agonist, or a PTH/PTHrP receptor antagonist, wherein the bacterial collagen-binding polypeptide segment comprises a sequence 

Claims 1-3 and 6-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
11)	Claims 3, 4, 11, 12 and 44-48 of co-pending Application No. 16/283,468 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the ‘468 application recite a fusion protein comprising a bacterial collagen-binding polypeptide segment linked to a PTH/PTHrP receptor agonist, wherein the bacterial collagen-binding polypeptide segment comprises a sequence encompassed by the sequence of the collagen-binding agent recited in the instant claims. Therefore, the claims of each of the ‘468 application anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        June 17, 2021